             Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 1 of 19



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

DARYL HARPER,                                         *

Plaintiff,                                            *

v.                                                    *            Civil Action No. SAG-20-170

WARDEN CASEY CAMPBELL,                                *
ROBERT SARTIN,
JAMES KING,                                           *
MATTHEW SWORD,
MEDICAL DEPARTMENT,                                   *
STANFORD HOFFMAN, and
CORIZON HEALTH INC.,                                  *

Defendants.                                   *
                                             ***
                                      MEMORANDUM OPINION

        Self-represented plaintiff Daryl Harper, an inmate presently incarcerated at Roxbury

Correctional Institution (“RCI”) in Hagerstown, Maryland, filed this 42 U.S.C. § 1983 action

against defendants Casey Campbell, Robert Sartin, Matthew Sword, James King, and Stanford

Hoffman (collectively, the “Correctional Defendants”)1 and Corizon Health Inc. (“Corizon”).2

ECF No. 1. On April 7, 2020, Corizon filed a Motion to Dismiss or, Alternatively, for Summary

Judgment (ECF No. 11), and on June 29, 2020, the Correctional Defendants filed a similarly titled

motion (ECF No. 13). The court informed Harper, pursuant to Roseboro v. Garrison, 528 F.2d

309 (4th Cir. 1975), that the failure to file a response in opposition to the motions could result in

dismissal of the complaint. ECF Nos. 12, 14. Harper has filed nothing further.




        1
            The Clerk shall be directed to include Defendants’ full names on the docket.
        2
          Harper also named “Medical Department” as a defendant. See ECF No. 1. Because Corizon was
the contracted medical provider at RCI at all times relevant to Harper’s claims, the court considers Corizon
to be the proper defendant. “Medical Department” shall therefore be dismissed from suit.
         Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 2 of 19



       This court deems a hearing unnecessary. See Local Rule 105.6 (D. Md. 2018). For the

reasons set forth below, defendants’ motions, both construed as motions for summary judgment,

shall be granted.

                                           Background

A.     Harper’s Claims

       In his unverified complaint, Harper raises claims about seven separate incidents. See

Complaint, ECF No. 1. First, Harper alleges that on September 17, 2019, RCI correctional officers

Sartin and King conspired to torture and inflict pain on him by “excessively spray[ing]” him with

flogger multiple times, then fabricating a ticket indicating that they did so because Harper was

fighting with his cell mate. Id. at 2-3. According to Harper, had there been a fight in progress, the

officers would have called a code to open the cell door instead of spraying him multiple times

through the food slot. Id. at 3.

       Second, Harper claims that at approximately 7 p.m. on December 4, 2019, he was “sexually

assaulted by two officers who refuse to disclose their names.” Id. at 3. Harper states that during

a strip search, the two unnamed officers directed him to take his clothes off, drop to a squat, bend

over at a 45-degree angle, and spread his buttocks with his hands. Id. The officers also directed

him to stick his finger in his rectum, then into his mouth, and warned him that failure to comply

would result in him being restrained and sprayed with flogger. Id.

       Third, Harper alleges that he had a sore abscess on his neck for three weeks and placed

three sick call slips to the medical department, but medical staff refused to treat him. Id. at 4.

Harper claims that Nurse Ellen kept lying about scheduling a provider visit and only did so after

Harper filed an Administrative Remedy Procedure (“ARP”) grievance. Id. Harper avers that

inmates are usually turned away by medical staff unless they have a life-threatening issue. Id.



                                                 2
         Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 3 of 19



        Fourth, Harper claims that at approximately 7 p.m. on July 11, 2019, he told RCI

correctional officer Sword not to yell at him. Id. In response, Officer Sword verbally assaulted

and sexually harassed him by saying he is “a black n**** and suck his white dick and he would

stick a broom stick up [Harper’s] shitty ass.”

        Harper’s fifth claim is that inmates on the segregation unit at RCI are being fed cold food,

sometimes over- or under-cooked, or are served insufficient portions. Id. Harper also complains

that unsupervised inmates are serving the food, thus leading to unsanitary conditions “because we

don’t know [sic] what they are doing to our food.” Id. Moreover, when there is bad weather such

as rain, snow, or strong winds, inmates are directed to wait in line outside rather than inside the

kitchen. Id. at 6.

        Sixth, Harper alleges that correctional officers are constantly placing inmates’ lives in

danger because they leave their posts and fail to complete rounds to ensure inmate safety. Id. at

5. According to Harper, officers ignore inmate complaints regarding cell mate compatibility

because they “want [inmates] to get in a physical altercation.” Id.

        Lastly, Harper takes issue with the ARP grievance process because “the officers have

complete access [to] our forms an[d] able to discard whatever they please.” Id. Harper alleges

that the officers are disrespectful, and supervisors ridicule any complaints about their subordinates.

Id. He also claims that Defendant Hoffman coerced him to sign off on a document by threatening

him with segregation. Id. at 6.

B.      Harper’s Medical Records

        Harper first complained to medical staff about his neck on June 20, 2019. See Medical

Records, ECF No. 11-4 at 45. On that day, Mary Ellen Bryan, RN went to Harper’s cell for a sick

call regarding blood in his urine, when Harper asked her to look at his neck. Id. Bryan reminded



                                                  3
            Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 4 of 19



Harper that the sick call was for the blood in his urine. Id. She took a urine sample, then placed

“a sick call for razor bump on chin.” Id.

        On June 21, 2019, Harper submitted a sick call request stating he had a “huge bump under

[his] chin[] and neck that has so brown lump of dodo and a foul smell,” as well as constant gas

with pain in his legs and back. Id. at 124. On June 22, 2019, Harper submitted another sick call

request stating he had a huge bump on his chin and neck “with black foul odor and lump of dodo.”

Id. at 122. In response to the requests, Marion Diaz, RN saw Harper during a sick call visit on

June 25, 2019. Id. at 50-51. On examination, Diaz noted that Harper had a firm, raised lesion

measuring approximately 2.5 centimeters (cm) on the left side under his chin, had no redness, and

denied having any pain. Id. Diaz discussed her assessment with the onsite physician’s assistant,

who had “no new orders.” Id. Diaz marked the site with a pen to monitor for increased size and

directed Harper to use warm compresses, refrain from squeezing, and to return if the lesion

increased in size or became infected. Id.

        On June 27, 2019, Plaintiff submitted a sick call request stating he had placed a sick call

request about his neck and “they said they would call me back to treat my neck but [they] never

call[ed] back.” Id. at 121. In response, Nurse Bryan saw Harper in sick call on July 2, 2019, and

noted that the lesion was 2.5 x 2.5 cm, with pustules, vesicles, or furuncles, as well as increased

swelling signaling infection.3 Id. at 52. Bryan referred Harper to a provider. Id. at 53.

        On July 7, 2019, Harper submitted a sick call request stating that he had been trying to get

his neck treated but was being ignored by the medical department. Id. at 120. In response to the



        3
           According to Crystal Jamison, PA, a pustule is a small pimple or blister on the skin containing
pus; a vesicle is a small, fluid-filled cyst within the body; and a furuncle, also known as a boil, is a painful
infection that forms around a hair follicle and contains pus. Decl. of Crystal Jamison, ECF No. 11-3, ¶ 12.
It is unclear from the documentation whether the lesion presented as a pustule, vesicle, or furuncle at the
time of Harper’s visit with Bryan. See id.

                                                       4
            Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 5 of 19



request, Nurse Bryan saw Harper on July 9, 2019. Id. at 54. On examination, Bryan noted the

presence of whiteheads, blackheads, or non-inflamed papules, with increased swelling signaling

infection. Id. Bryan noted that Harper had been putting toothpaste on the area and she told him

to stop. Id. Bryan also observed that the area looked like an ingrown hair. Id. Harper continued

to await an appointment with a medical provider. Id. at 55.

        On July 10, 2019, Harper saw Crystal Jamison, PA for a scheduled provider visit. Id. at

56. On examination, Jamison observed a flesh-colored sebaceous cyst, round in shape and 2 cm

in size.4 Id. Jamison noted that Harper was “agreeable to cyst excision to alleviate discomfort,”

thus she used an anesthetic, excised the lesion, and placed a suture. Id. After the procedure,

Jamison ordered Cephalexin, an antibiotic, and directed Harper to return for a follow up in one

week. Id.

C.      Harper’s Correctional Records

        Records kept in the course of business at RCI indicate that at approximately 11:20 a.m. on

September 17, 2019, Officer Sartin was conducting segregation unit reviews when he heard a

commotion in Harper’s cell. Correctional Records, ECF No. 13-2 at 4. Upon his arrival, Officer

Sartin found Harper in a fist fight with his cell mate. Id. Officer Sartin gave two orders for the

inmates to separate and “cuff up,” but both were ignored. Id. At that time, Officer Sartin pulled

out his MK-9 fogger and administered a quick burst. Id. He then saw Harper grab and choke his

cell mate. Id. Officer King arrived on the scene and also ordered the inmates to cuff up; however,

Harper continued to choke his cell mate. Id. Thus, Officer King administered pepper spray until



        4
          According to Jamison, a sebaceous cyst is a common, noncancerous cyst of the skin that forms
out of the sebaceous gland which produces the oil that coats hair and skin. ECF No. 11-3 at ¶ 16. If the
gland or its duct is damaged or blocked, a cyst can develop. Id. Sebaceous cysts are most commonly found
on the face, neck, back, and scalp and rarely cause pain or other symptoms. Id. They frequently require no
treatment but can be removed if painful or infected, or if the appearance is a concern. Id.

                                                    5
         Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 6 of 19



Harper released his cell mate. Id. After the inmates complied with orders to cuff up, they were

taken to the medical unit for evaluation. Id. Harper was seen by Nurse Diaz, who noted that he

had pepper spray exposure and a “small superficial scratch on right elbow” after “wrestling with

his cellmate.” Id. A Use of Force Incident Report completed by RCI Chief of Security Stacey

Taylor concluded that Officers Sartin and King acted in accordance with established directives and

policies. Id. at 2.

        On December 4, 2019, after Harper alleged that he was sexually assaulted by two

correctional officers who refused to disclose their names, Harper was seen by medical personnel

pursuant to the Prison Rape Elimination Act (“PREA”), 34 U.S.C. §§ 30301-30309 (2018)

protocol and a Serious Incident Report was prepared. Id. at 47-49. Based upon the seriousness of

Harper’s allegations, he was interviewed by Lt. Gardner on December 11, 2019, the same day

Harper filed an ARP grievance regarding the incident. Id. at 50-53. During the interview, Harper

asked Lt. Gardner questions about what a strip search entails and learned that a proper strip search

includes removing the inmate’s clothes, bending at a 45-degree angle, and spreading his buttocks

to allow officers to look inside with a flashlight. Id. at 53. After the interview, Harper said he

“was angry the way they strip search” but no longer felt that it was a PREA incident and signed a

statement to that effect. Id. at 52-53. Lt. Hoffman was present for the interview but did not

participate in the signing of the statement. Decl. of Stanford Hoffman, ECF No. 13-6, ¶¶ 3-5. Lt.

Hoffman states that he has not coerced Harper into signing any document. Id. at ¶¶ 6-7.

        With regard to Harper’s claims that Officer Sword verbally and sexually harassed him,

Officer Sword has submitted a declaration stating that on July 11, 2019, the day of the alleged

incident, he was on duty in Housing Unit 4 on Tier C while Harper was on Tier D. Decl. of




                                                 6
         Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 7 of 19



Matthew Sword, ECF No. 13-5, ¶ 3. Officer Sword states that he did not see Harper or say

anything to him on that date. Id.

                                       Standards of Review

       To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are true

(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient to prove the

elements of the claim. However, the complaint must allege sufficient facts to establish those

elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted).

       Rule 56(a) provides that summary judgment should be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if ‘a reasonable jury could return a

verdict for the nonmoving party.’” Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir.

2013) (quoting Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir. 2012)). “A fact

is material if it ‘might affect the outcome of the suit under the governing law.’” Id. (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). Accordingly, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly supported

motion for summary judgment[.]” Anderson, 477 U.S. at 247-48 (emphasis in original). A court

must view the evidence in the light most favorable to the nonmoving party, Tolan v. Cotton, 572

U.S. 650, 656-57 (2014) (per curiam) (citation and quotation omitted), and draw all reasonable

inferences in that party’s favor, Scott v. Harris, 550 U.S. 372, 378 (2007) (citations omitted); see

also Jacobs v. NC. Admin. Office of the Courts, 780 F.3d 562, 568-69 (4th Cir. 2015). At the same



                                                 7
         Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 8 of 19



time, the court must “prevent factually unsupported claims and defenses from proceeding to trial.”

Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 526 (4th Cir. 2003) (quoting Drewitt

v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993)).

       Defendants’ motions are styled as motions to dismiss under Fed. R. Civ. P. 12(b)(6) or, in

the alternative, for summary judgment under Fed. R. Civ. P. 56. Motions styled in this manner

implicate the court’s discretion under Rule 12(d) of the Federal Rules of Civil Procedure. See

Kensington Vol. Fire Dept., Inc. v. Montgomery Cty., 788 F. Supp. 2d 431, 436-37 (D. Md. 2011).

Conversion of a motion to dismiss to one for summary judgment under Rule 12(d) is permissible

where plaintiff has “actual notice” that the motion may be disposed of as one for summary

judgment. See Laughlin v. Metro. Washington Airports Auth., 149 F.3d 253, 260-61 (4th Cir.

1998). When the movant expressly captions its motion “in the alternative” as one for summary

judgment and submits matters outside the pleadings for the court’s consideration, the parties are

deemed to be on notice that conversion under Rule 12(d) may occur; the court “does not have an

obligation to notify parties of the obvious.” Laughlin, 149 F.3d at 261.

       Because Defendants filed motions styled as motions to dismiss, or in the alternative, for

summary judgment, Harper was on notice that the court could treat the motions as ones for

summary judgment and rule on that basis. Accordingly, the court will review the claims against

Defendants under the Rule 56(a) standard and will consider the exhibits filed in support of the

dispositive motions.

       The court informed Harper that he may file an opposition and advised him of the

consequences of failing to do so. ECF Nos. 12, 14. Harper, however, has chosen not to file a

response, instead relying solely on his unverified complaint. ECF No. 1. Because Harper’s




                                                   8
         Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 9 of 19



complaint is unverified, its factual assertions may not be considered in opposition to Defendants’

motions. See Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991); Fed. R. Civ. P. 56(c)(1)(A).

        The court is mindful that Harper is a self-represented litigant. A federal court must liberally

construe pleadings filed by pro se litigants to allow them to fully develop potentially meritorious

cases. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). But liberal construction does not mean a

court can ignore a clear failure in the pleadings to allege facts which set forth a claim. See Weller

v. Department of Social Services, 901 F.2d 387, 391 (4th Cir.1990). A court cannot assume the

existence of a genuine issue of material fact where none exists. Fed. R. Civ. P. 56(c).

                                             Discussion

   I.      Corizon

        Harper’s claims against Corizon raise whether he has been denied adequate medical

treatment in violation of the Eighth Amendment to the United States Constitution. The Eighth

Amendment prohibits “unnecessary and wanton infliction of pain” by virtue of its guarantee

against cruel and unusual punishment. Gregg v. Georgia, 428 U.S. 153, 173 (1976). To state an

Eighth Amendment claim for denial of medical care, Harper must demonstrate that Corizon’s acts

or omissions amounted to deliberate indifference to a serious medical need. See Estelle v. Gamble,

429 U.S. 97, 106 (1976).

        Deliberate indifference to a serious medical need requires proof that, objectively, the

prisoner plaintiff was suffering from a serious medical need and that, subjectively, the prison staff

were aware of the need for medical attention but failed to either provide it or ensure it was

available. See Farmer v. Brennan, 511 U.S. 825, 834-37 (1994); see also Heyer v. U.S. Bureau of

Prisons, 849 F.3d 202, 209-10 (4th Cir. 2017); King v. Rubenstein, 825 F.3d 206, 218 (4th Cir.

2016); Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008). Objectively, the medical condition at



                                                  9
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 10 of 19



issue must be serious. See Hudson v. McMillian, 503 U.S. 1, 9 (1992) (there is no expectation that

prisoners will be provided with unqualified access to health care); Jackson v. Lightsey, 775 F.3d

170, 178 (4th Cir. 2014). “A ‘serious medical need’ is ‘one that has been diagnosed by a physician

as mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.’” Heyer, 849 F.3d at 210 (quoting Iko, 535 F.3d at 241); see

also Scinto v. Stansberry, 841 F.3d 219, 228 (4th Cir. 2016) (failure to provide diabetic inmate

with insulin where physician acknowledged it was required is evidence of objectively serious

medical need).

       After a serious medical need is established, a successful claim requires proof that the

defendants were subjectively reckless in treating or failing to treat the serious medical condition.

See Farmer, 511 U.S. at 839-40. “Actual knowledge or awareness on the part of the alleged

inflicter . . . becomes essential to proof of deliberate indifference ‘because prison officials who

lacked knowledge of a risk cannot be said to have inflicted punishment.’” Brice v. Va. Beach

Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). The subjective

knowledge requirement can be met through direct evidence of actual knowledge or through

circumstantial evidence tending to establish such knowledge, including evidence “that a prison

official knew of a substantial risk from the very fact that the risk was obvious.” Scinto, 841 F.3d

at 226 (quoting Farmer, 511 U.S. at 842).

       “Deliberate indifference is a very high standard – a showing of mere negligence will not

meet it.” Grayson v. Peed, 195 F.3d 692, 695-96 (4th Cir. 1999). See also Jackson, 775 F.3d at

178 (“[M]any acts or omissions that would constitute medical malpractice will not rise to the level

of deliberate indifference.”). “[T]he Constitution is designed to deal with deprivations of rights,

not errors in judgment, even though such errors may have unfortunate consequences.” Grayson,



                                                10
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 11 of 19



195 F.3d at 695-96; see also Jackson, 775 F.3d at 178 (describing the applicable standard as

“exacting”). A mere disagreement between an inmate and a physician over the appropriate level

of care does not establish an Eighth Amendment violation, absent exceptional circumstances.

Scinto, 841 F.3d at 225. Further, the inmate’s right to treatment is “limited to that which may be

provided upon a reasonable cost and time basis and the essential test is one of medical necessity

and not simply that which may be considered merely desirable.” United States v. Clawson, 650

F.3d 530, 538 (4th Cir. 2011) (citing Bowring v. Godwin, 551 F.2d 44, 47-48 (4th Cir. 1977)).

       The undisputed evidence before this Court establishes that Harper received constitutionally

adequate medical care. The declaration of Harper’s medical provider, along with his medical

records, demonstrate that Harper first complained about the bump on his neck on June 20, 2019,

placed sick calls on June 21 and 22, 2019, and was seen at a sick call by June 25, 2019. At the

time of his visit, no redness was observed, and Harper did not report any pain. Therefore, Harper

was advised to monitor the bump and to return if it became infected. Harper placed another sick

call on June 27, 2019, and was seen on July 2, 2019, at which time the bump appeared to be

infected. Harper was immediately referred to a provider and was seen on July 10, 2019, for cyst

excision. After the procedure, Harper was given an antibiotic and directed to return for a follow

up. Harper did not express any other concerns thereafter.

       Viewing the evidence in the light most favorable to Harper, the court cannot find that the

medical staff were deliberately indifferent to his needs. Corizon staff scheduled Harper for sick

calls and provider visits, continuously evaluated his condition, and responded to his complaints.

None of the medical staff’s decisions amounted to an act or omission “for the very purpose of

causing harm or with knowledge that harm will result.” Farmer, 511 U.S. at 835. An Eighth

Amendment claim is also not presented where, as here, Harper alleges that Corizon did not



                                               11
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 12 of 19



provided the exact medical treatment that he desired. As previously indicated, “[d]isagreements

between an inmate and a physician over the inmate’s proper medical care do not state a § 1983

claim unless exceptional circumstances are alleged.” Wright v. Collins, 766 F.2d 841, 849 (4th

Cir. 1985) (citing Gittlemacker v. Prasse, 428 F.2d 1, 6 (3d Cir.1970)). Nor does Harper claim

that any delay in the excision exposed him to a serious or significant injury. See Brown v. Comm’r

of Cecil Cty. Jail, 501 F. Supp. 1124, 1126 (D. Md. 1980) (delay “does not violate the Eighth

Amendment where the seriousness of the injury is not apparent”).

       Because Corizon staff gave regular attention to Harper’s medical complaints, the court

concludes that the record, even viewed in the light most favorable to Harper, does not support a

finding of deliberate indifference to his medical needs.

       Moreover, if Harper is attempting to hold Corizon, as a corporate defendant, liable for an

Eighth Amendment violation, the claim likewise fails. Even though a private corporation can be

found to engage in state action -- a necessary precondition for § 1983 liability -- the involvement

of the corporation cannot be predicated on a respondeat superior liability theory. See Austin v.

Paramount Parks, Inc., 195 F.3d 715, 727-28 (4th Cir. 1999); Powell v. Shopco Laurel Co., 678

F.2d 504, 506 (4th Cir. 1982); Clark v. Maryland Dep’t of Public Safety and Correctional Services,

316 Fed. Appx. 279, 282 (4th Cir. 2009). Officials acting in a supervisory capacity also cannot be

held liable for the acts of their subordinates unless the supervisor’s “indifference or tacit

authorization of subordinates’ misconduct” can be deemed to have caused the injury to the

plaintiff. Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737

F.2d 368, 372 (4th Cir. 1984)). No record evidence supports this theory of relief extending to




                                                12
          Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 13 of 19



Corizon, especially given that no record evidence allows a rational trier of fact to find Corizon’s

staff liable. Thus, summary judgment is granted in Corizon’s favor.5

    II.       Correctional Defendants

          Harper’s remaining claims, brought against the Correctional Defendants, are as follows:

(1) Officers Sartin and King used excessive force when they sprayed him with fogger multiple

times with no justification; (2) he was “sexually assaulted by two officers who refuse to disclose

their names;” (3) Officer Sword verbally assaulted and sexually harassed him; (4) there are

unconstitutional conditions of confinement with regard to food service at RCI and the correctional

staff’s constant failure to protect inmates; and (5) the ARP grievance process is unconstitutional.

          In response, the Correctional Defendants assert that: (1) the Eleventh Amendment bars this

suit against the Correctional Defendants in their official capacities; (2) Harper has not suffered

from an excessive use of force; (3) Harper has failed to state a constitutional claim; (4) Harper has

failed to exhaust his administrative remedies; and (5) the Correctional Defendants are entitled to

qualified immunity. ECF No. 13-1.

          The court shall address each of Harper’s claims in turn.

          A. Excessive Force

          Harper claims that Officers Sartin and King used excessive force when they sprayed him

with fogger multiple times with no justification. Whether force used by prison officials was

excessive is determined by inquiring if “force was applied in a good-faith effort to maintain or

restore discipline, or maliciously and sadistically to cause harm.” Hudson, 503 U.S. at 6-7. The

court must look at the need for the application of force, the relationship between that need and the


          The court declines to consider any state tort claims Harper has advanced. “When, as here, the
          5

federal claim is dismissed early in the case, the federal courts are inclined to dismiss the state law claims
without prejudice rather than retain supplemental jurisdiction.” Carnegie Mellon Univ. v. Cohill, 484 U.S.
343, 350 (1988) (citing United Mine Workers of America v. Gibbs, 383 U.S. 715, 726-727 (1966)).

                                                     13
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 14 of 19



amount of force applied, the extent of the injury inflicted, the extent of the threat to the safety of

staff and inmates as reasonably perceived by prison officials, and any efforts made to temper the

severity of the response. Whitley v. Albers, 475 U.S. 312, 321 (1986). The absence of significant

injury, alone, is not dispositive of a claim of excessive force. Wilkins v. Gaddy, 559 U.S. 34

(2010). The extent of injury incurred is one factor whether or not the force used was necessary in

a particular situation, but if force is applied maliciously and sadistically, liability is not avoided

simply because the prisoner had the good fortune to escape serious harm. Id. at 38.

       Here, the record reflects that Officers Sartin and King used their foggers in an effort to stop

Harper’s fight with his cellmate. The Use of Force Report and Nurse Diaz’s notes during Harper’s

subsequent medical visit confirm that Harper had been wrestling with his cell mate, and that the

officers used their foggers in order to gain control of the situation. Because Harper continued to

choke his cell mate after the officers’ initial burst of fogger, Officers Sartin and King acted

reasonably in continuing to spray the cell until Harper complied with their instructions. In sum, it

appears that any force used by the officers was applied in a good faith effort to maintain or restore

discipline. Thus, Officers Sartin and King are entitled to summary judgment on Harper’s excessive

force claim.

       B. Strip Search

       Next, Harper claims that he was “sexually assaulted by two officers who refuse to disclose

their names.” As an initial matter, PREA authorized grant money and created a commission to

study rape in prisons, but it did not create a private right of action for inmates. See Williams v.

Dovey, No. 8:15-cv-1891, 2016 WL 810707 at *7 (D. Md. Mar. 2, 2016); DeLonta v. Clarke, No.

7:11-cv-00483, 2012 WL 4458648, at *3 (W.D. Va. Sept. 11, 2012), aff’d sub nom, DeLonta v.




                                                 14
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 15 of 19



Pruitt, 548 F. App’x 938 (4th Cir. 2013). Therefore, to the extent Harper raises a PREA claim, it

necessarily fails as a matter of law.

       To the extent Harper alleges that his constitutional rights were violated, his claim fares no

better. The Fourth Amendment guards against unreasonable searches and seizures. U.S. Const.

amend. IV. While the Fourth Amendment applies to lawfully confined prisoners, inmates have

much more limited privacy interests than those not incarcerated. Bell v. Wolfish, 441 U.S. 520,

545-46 (1979); Lee v. Downs, 641 F.2d 1117, 1119 (4th Cir. 1981); Hudson v. Goodlander, 494

F. Supp. 890, 891 (D. Md. 1980). A body cavity search does not violate an inmate’s Fourth

Amendment rights if the search is reasonable and not motivated by punitive intent. Id. at 545-46,

558-61. To determine if such a search is reasonable, courts consider: 1) the scope of the intrusion;

2) the manner in which it was conducted; 3) the justification for the search; and 4) the place in

which it was conducted. Id. at 559. “In Bell, the Supreme Court held that a reasonableness inquiry

requires a court to balance the need for the particular search against the invasion of the personal

rights that the search entailed.” Coley v. Harris, 30 F. Supp. 3d 428, 434 (D. Md. July 7, 2014)

(quoting Amaechi v. West, 237 F.3d 356, 361 (4th Cir. 2001)). Courts should also give great

deference to decisions made by officials relating to their administration of a prison facility. Bell,

441 U.S. at 547. As the Supreme Court has cautioned, “[t]he difficulties of operating a detention

center must not be underestimated by the courts.” Florence v. Bd. of Chosen Freeholders of Cty.

of Burlington, 566 U.S. 318, 326 (2012).

       A forced strip search is deeply intrusive, but the record indicates that the balance of the

Bell factors supports the reasonableness of the search at issue in this case. After being informed

about strip search procedures, Harper acknowledged that the search was performed properly, and

that he was only angry about the incident. Moreover, Harper does not allege that the search was



                                                 15
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 16 of 19



unjustified. Thus, the search was not unreasonable under the Fourth Amendment, and the court

will grant the Correctional Defendants’ Motion for Summary Judgment on this claim.

       C. Verbal Sexual Harassment

       Harper claims that Officer Sword verbally assaulted and sexually harassed him. Verbal

abuse of inmates by guards, without more, does not establish an Eighth Amendment violation.

Henslee v. Lewis, 153 F. App’x 178, 180 (4th Cir. 2005); Collins v. Cundy, 603 F.2d 825, 827

(10th Cir. 1979). Specifically, “[a]lthough prisoners have a right to be free from sexual abuse,

whether at the hands of fellow inmates or prison guards, the Eighth Amendment’s protections do

not necessarily extend to mere verbal sexual harassment.’” Jackson v. Holley, 666 F. App’x 242,

244 (4th Cir. 2016) (per curiam) (quoting Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004)).

Officer Sword is thus entitled to summary judgment on this claim.

       D. Conditions of Confinement and Failure to Protect

       Next, Harper alleges that there are unconstitutional conditions of confinement with regard

to food service at RCI. Specifically, he claims that inmates are served cold food, sometimes over-

or under-cooked, or insufficient portions. He also complains that unsupervised inmates are serving

the food, thus leading to unsanitary conditions, and that they are sometimes directed to line up

outside in bad weather. Harper also claims that correctional officers constantly fail to protect

inmates at RCI because they leave their posts, fail to do rounds, and ignore inmate’s complaints

about their cell mates.

       Conditions of confinement that “involve wanton and unnecessary infliction of pain,” or

which “deprive inmates of the minimal civilized measure of life’s necessities,” may amount to

cruel and unusual punishment. Rhodes v. Chapman, 452 U.S. 337, 347 (1981). However,

conditions that are merely restrictive or even harsh “are part of the penalty that criminal offenders



                                                 16
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 17 of 19



pay for their offenses against society.” Id. In order to establish the imposition of cruel and unusual

punishment in conditions of confinement, a prisoner must prove two elements:                 that “the

deprivation of [a] basic human need was objectively sufficiently serious, and that subjectively the

officials act[ed] with a sufficiently culpable state of mind.” Shakka v. Smith, 71 F.3d 162, 166

(4th Cir. 1995) (citation omitted). Similarly, to establish a failure to protect claim, a prisoner must

make two showings: first, that he suffered significant injury or was “‘incarcerated under conditions

posing a substantial risk of serious harm;’” and second, that the prison official at issue had a

“‘sufficiently culpable state of mind.’”      Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir.

2015) (quoting Farmer, 511 U.S. at 834).

       The objective prong of a conditions of confinement claim requires the prisoner to “‘produce

evidence of a serious or significant physical or emotional injury resulting from the challenged

conditions,’ or demonstrate a substantial risk of such serious harm resulting from the prisoner’s

unwilling exposure to the challenged conditions.” Shakka, 71 F.3d at 166 (quoting Strickler v.

Waters, 989 F.2d 1375, 1381 (4th Cir. 1993)); accord De’Lonta v. Angelone, 330 F.3d 630,

634 (4th Cir. 2003). Thus, “a condition of confinement that is sure or very likely to cause serious

illness and needless suffering the next week or month or year” violates the Eighth Amendment,

even if “the complaining inmate shows no serious current symptoms.” Helling v. McKinney, 509

U.S. 25, 33-34 (1993).

       To establish a sufficiently culpable state of mind, there must be evidence of deliberate

indifference, in that a known, excessive risk of harm to the inmate’s health or safety was

disregarded.   See Wilson v. Seiter, 501 U.S. 294, 302-03 (1991) (applying the deliberate

indifference standard to conditions of confinement claims); see also Thompson v. Virginia, 878

F.3d 89, 107 (4th Cir. 2017). “[T]he test is whether the guards know the plaintiff inmate faces a



                                                  17
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 18 of 19



serious danger to his safety and they could avert the danger easily yet they fail to do so.” Brown

v. N.C. Dep’t of Corrs., 612 F.3d 720, 723 (4th Cir. 2010) (quoting Case v. Ahitow, 301 F.3d 605,

607 (7th Cir. 2002)). To survive summary judgment, plaintiff must show facts sufficient for a

reasonable factfinder to conclude that (1) he was exposed to a substantial risk of serious harm and

(2) the defendants knew of and disregarded that risk. Thompson, 878 F.3d at 107 (citing Farmer,

511 U.S. at 834, 837-38) (internal quotations omitted).

        Here, Harper has not alleged facts to support a finding that he suffered a sufficiently serious

injury either as a result of the food service conditions or the correctional officers’ actions. Nor has

he established that the Correctional Defendants knew of and disregarded any risk. Accordingly,

there is no genuine issue of material fact on Harper’s Eighth Amendment claims, and the court

will grant the Correctional Defendants’ motion as to these issues.

        E. ARP Grievance Process

        Lastly, Harper asserts that the ARP grievance process at RCI is unconstitutional. To the

extent Harper complains that the Correctional Defendants denied him due process of law by failing

to properly process his ARPs, his claim fails. Violations of state laws or regulations do not

establish a basis for a federal procedural due process claim. See Weller, 901 F.2d at 392. Likewise,

the failure to follow prison directives or regulations does not, in and of itself, establish a violation

of due process. See Kitchen v. Ickes, 116 F. Supp. 3d 613, 629 & n.6 (D. Md. 2015) (citing Myers

v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996)).

        Even where a state has created internal prison procedures, the procedural protections of the

Due Process Clause apply only to actions that implicate a protected liberty interest, such as those

that result in the loss of good time credits, see Ewell v. Murray, 11 F.3d 482, 488 (4th Cir. 1993),

or otherwise lengthen the amount of time an inmate must serve, see Montanye v. Haymes, 427 U.S.



                                                  18
        Case 1:20-cv-00170-SAG Document 15 Filed 02/12/21 Page 19 of 19



236, 242 (1976), as well as those that impose “atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life,” such as transfer to a mental institution or

involuntary administration of medication, see Sandin v. Conner, 515 U.S. 472, 477-78, 483-84

(1995). Harper’s assertion that correctional staff are free to discard any ARP grievances do not

meet these standards. Therefore, the court will grant summary judgment to the Correctional

Defendants on this claim.

                                           Conclusion

       Defendant “Medical Department” is dismissed. The remaining defendants’ motions,

construed as motions for summary judgment, are granted as to Harper’s constitutional claims, and

any state law claims are dismissed without prejudice.6

       A separate Order follows.



Dated: February 12, 2021                     ___________/s/_________________
                                             Stephanie A. Gallagher
                                             United States District Judge




       6
         In light of this ruling, the court need not address the Correctional Defendants’ remaining
arguments.

                                                19
